The only title to relief which the complainants state in their bill is the obstruction of the light which would come to their church edifice but for the proposed closing of the strip of land called Comfort street.
The title to an easement in light is not adequately set forth in the bill, and the almost uniform current of authority in this country is that such an easement cannot be acquired by prescription, but only by covenant or special grant. As the complainants show no title to relief, we do not see that they are in a position to question the legality of the proceedings for the abandonment of Comfort Street as a public highway. Our opinion is, therefore, that the demurrer should be sustained.